It was conceded at the argument that there was no legal objection to a physical partition of the premises. Whether the premises can be so divided is a question of fact for the trial court. Laws 1913, c. 21, s. 3. As there appears to be little, if any, doubt *Page 602 
that in fact such division can be made without great prejudice or inconvenience, ordinary convenience in procedure requires the determination of that question before discussion of the proposition whether upon the facts stated a sale of the whole can be ordered.
Case discharged.